DETAILED ACTION

    PNG
    media_image1.png
    292
    110
    media_image1.png
    Greyscale
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 9-18 in the reply filed on 07/14/2021 is acknowledged.
Claims 1-8, 19-27 directed to the elected invention remains and is taken up for examination. Claims 9-18 have been cancelled.
Claim Interpretation
An annotated markup of the instant drawing figures is provided for context of claim terminology
    PNG
    media_image2.png
    728
    1065
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 19 and its dependent claims state in the last lines (examiner remarks in the parenthesis)
	Refers to the physical element of “helical screws “and “pitch lengths” and to an operative functional “rotation of said helical screws” being “selected to increase shear conditions … to generate temperature … and to create a pressure level, during processing”  in the phrase:
	 “said intermeshed, co-rotating helical screws, said pitch lengths D1, and the (functional operation of a) rotation of said helical screws, selected to (cause the functional effect of to) increase shear conditions within said barrel, to generate a temperature of at least about 900 (deg) C, and to create (the functional effect of) a pressure level within the barrel of from about 200-600 psi, during processing of said mixture.”
	The claim is vague and unclear in what further specific feature of the screws and pitch length is selected as the structural cause which affects the resultant shear, temperature and pressure as resultant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 8  and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al (US 20040234641) in view of RIZVI et al (US 5120559) and ARCHER (US 3548926)
A search of the twin screw extruder with temperature control art has found UEDA which shows
Regarding at least claim 1,   A system capable (for any ingredients including to function in the production of food products from a mixture of food ingredients), comprising: 
	 an extruder operable to further process a preconditioned product, 
		(said food extruder) comprising – 
	an elongated barrel (20) having an inlet (“raw material feed section”),
		 and an extruded product outlet (discharge); 

	a pair (11, 12, fig 1) of elongated, axially rotatable, helically flighted screws (11, 12) within said barrel, 
		each of said screws having an elongated shaft with a hollow core (13, 13, 13a, 13a) and elongated flighting (see markup of fig 1) extending outwardly from said shaft, 
		
		

    PNG
    media_image3.png
    816
    1019
    media_image3.png
    Greyscale
		said hollow core configured to receive heat exchange media and to pass said media into said hollow region; and 
media delivery assembly (i.e. respective media feed to #8 feeding to supply tube #1 inside 13/13a) including a pair of media delivery tubes (1, 1) extending from a point outside (at #8, #8) of said barrel and respectively into a corresponding one of said hollow cores (13, 13) See markup figure. 

    PNG
    media_image4.png
    723
    730
    media_image4.png
    Greyscale
The UEDA reference discloses all of the recited subject matter of the claim(s) of the barrel and twin screw assembly as discussed above, however is silent as to a further provision issue of 1) feeding the ingredient material into the barrel via a preconditioner element, and 2) issues of a die output for the flighting having an internal hollow region in communication with said hollow region with the tempering media.
The reference to RIZVI et al. (see markup figure, abstract, col 3. Lines 50-70) teaches into the art of twin conveyor screw conveyors with temperature control within process mixing section is controlled in consideration of temperature and pressure. RIZVI teaches that that the extrude barrel 20 and twin screw 22 mixer assembly may have additional pre and post processing elements located before and after the twin screw mixer section whereby a pre-conditioner device (with input 12, 14, 16, output 18) allows to precondition the ingredients from hoper 10 with a preconditioning steam (at arrow near 15 in the figure)  which heats (e.g. pre-cooks) the ingredient from the hoper 10 prior to a mixing feeding into the temperature and pressure controlled (via #32 and 34, $40) extruder mixing barrel 20 with a pair of conveying helical screws 22 so as to further work the preconditioned material from preconditioner 14,18  and later is processed to a final extruded product that passes across a regulated die area 90 as a die-shaped the output product of the system. 
Regarding the 1st and 2nd issues of the pre-mixing element (pre conditioner) and post mixing element (die),  in view of RIZVI, it would have been obvious to provide for UEDA with a preconditioner assembly feeding to the mixer barrel of RIZVI and further provide a regulated die at the end of the mixer barrel so that the ingredients can be pre-processed (i.e. pre-heated) and post processed (i.e. finally shaped) by a die opening at the end of mixing by the mixer barrel and twin screw of REZVI so that it may better process materials such as an intended function of making a flour product as shown and suggested by RIZVI.
Regarding the third issue of at least a portion of said flighting having an internal hollow region in communication with said hollow region with the tempering media, the ARCHER reference shows that it is known in the art of temperature controlled twin extruders screws with respective flights 70, 72 (fig 1) that is known to have a pair of temperature controlled using external (62 62, fig 1) pipelines that 
    PNG
    media_image5.png
    605
    883
    media_image5.png
    Greyscale
teaches further that the flight may allow be also hollow and in fluid connection to the central hollow core of each of the twin flighted screw (see hollow areas in figure 5 around elements #33, #33, #42, #40, #45). This allows a better flow of the fluid media to better control the heat exchange in both the center core of the extruder screw and also at the helical flight section of the extruder screw. In view of ARCHER, it would have been further obvious to modify the flight of UEDA to be hollow and in fluid communication with the hollow center core of the media passage so that the temperature of the screw along the flight section may better control the heat or cooling temperatures as desired in the mixing section(s)


Regarding claim 2 note that each of said helical screws having a first helical flighting section operable to convey said preconditioned product from said barrel inlet toward and through said extruded product outlet, and a second helical flighting section proximal to said extruded product outlet and operable to (in that there is a difference in shown pitch of the thread, see markup of UEDA) retard the flow of preconditioned product there-past, said first and second helical sections being of opposite hand.
Regarding claim 3/2 it is noted that by definition the helix section can be divided and defined so that there is a portion of screw that it can be called the second helical section which is shorter than a defined first helical section since “sections” can be definable as desired.
Regarding claim 4/2 note that the second helical section having a pitch length smaller than the pitch length of said first helical section (see the markup of UEDA)
Regarding claim 5/2
Regarding claim 6/1, note that there is a flighting portion presenting a pair of opposed, spaced apart wall segments extending outwardly from said shaft and having a helical transition area between the opposed wall segments, said transition area being open throughout the length and width thereof to afford unobstructed communication between said hollow region and said hollow core (see markup figures of UEDA).
Regarding claim 7/1, note that the flighting portion, when UEDA modified by ARCHER would having an internal helical groove along the length thereof and presenting an inner wall, with a series of spaced apart apertures through said inner wall communicating said helical groove with said hollow core thereby to provide the advantages of an internal flow of the media across the internal core of the screw.
Regarding claim 8/1, note that it would have been obvious to space the screws configured for directional co- rotation so that it may better allow the material to be worked throughout the barrel since such a change would have been a mere change of size of the distance between the two screws. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding at least independent claim 19,  UEDA in view of discloses a twin screw processing device as pointed out above to the discussion of claim 1 above, including 
	an elongated barrel (20) having a material inlet and a processed material outlet (discharge), a restricted orifice die (as discussed in combination to the die outlet teaching of RIZVI) operably coupled with said processed material outlet;
	 a pair of elongated, axially rotatable, helical screws (11, 12) within said barrel, each of said screws having an elongated shaft with a hollow core (13, 13a), and elongated helical flighting extending outwardly (see previous figure markup of UEDA) from said shaft, said elongated shaft hollow core configured to receive heat exchange media (via through #8, #8);

	 and a media delivery assembly including a pair of media delivery tubes (1, 1) extending from a point outside (at #8, #8) of said barrel and respectively into a corresponding one of said elongated shaft hollow cores, and structure coupled with said delivery tubes permitting introduction of media to said tubes for delivery into said elongated shaft hollow cores;
	 a first helical flighting section with a pitch length D1 of from about 0.4-1.2 (as found as being obvious as discussed in the remarks to the pitch length of claim 5), a second helical flighting section proximal to said processed material outlet and operable to retard the flow of material therepast (as discussed to claim 2 above as to the shown different pitches of UEDA);
	said first and second helical flighting sections being of opposite hand (as discussed above as shown in the markup figure to UEDA fig 1 and discussed above to the rejection of claims 1-5 above ), said second helical flighting section being shorter than said first helical flighting section and having a pitch length smaller than the pitch length of said first helical flighting section, said first and second helical flighting sections being intermeshed along the lengths thereof, and at least a portion of said first helical flighting section having a hollow helical area along the length of said first helical flighting section portion, said helical area being open along at least a part of the length thereof, said helical area being in communication with said hollow internal region and said elongated shaft hollow core (see discussion of the limitations of claims 1-5 above), and being intermeshed, co-rotating helical screws (see intermesh of screw of  UEDA figure 1) , 
	Regarding the clause “said pitch lengths D1, and the (functional operation of a) rotation of said helical screws, selected to (cause the functional effect of to) increase shear conditions within said barrel, to generate a temperature of at least about 900C, and to create (the functional effect of) a pressure level within the barrel of from about 200-600 psi, during processing of said mixture.” The clause does not point out a particular structural geometry, thereby the provision of rotating screws is read as being 
Regarding claim 20/19 note a pair of rotary unions (UEDA #8 #8, and see figure 2 with the connection of 1 with #8) respectively and operably secured to a corresponding delivery tube.
Regarding claims 21/19 and claim 22/21 when UEDA modified by ARCHER the modification as similarly discussed above in claims 1, 6, and 7, the teaching and modification by the ARCHER’s flight hollow and hollow screw core arrangement would render obvious to one of ordinary skill in the art to have a modified UEDA having a flighting section having a pair of opposed, spaced apart wall segments extending outwardly from the shaft with a hollow helical area between the opposed wall segments, the wall segments having a helical transition area between the opposed wall segments, and the transition area being open throughout the length and width thereof to afford unobstructed communication between the screw section hollow internal region and the elongated shaft hollow core; and where the transition area including an inner wall with a series of spaced apart apertures through said inner wall communicating said helical groove with the elongated shaft hollow core.
Regarding claims 23/19, and 26/19 as to the various thicknesses of: the shaft thickness to the flighting section; the length of the media tube, and the flight depth, it is noted that “substantially” is a relative term.  Nonetheless, it would have been obvious to change the various thicknesses order to provide sufficient volume of passageway between threads of the screw for a greater volume of processing capacity since such a choice of depths would have been a mere obvious choice to a change of size of the thread depth geometry so that sufficient screw thread volume is provide to transport the material between the threads to the outlet.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 24/19 as to the first screw section being of unitary, cast construction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to made any portion of the screw sections to a single part section, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  See also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04, V., B (Making Integral).
Regarding claim 25/19, it is noted that the term “substantially” is a relative term, thereby it is considered that the UEDA reference shows the feature of the tube being substantially the full length of said flighting sections, or otherwise an obvious choice of mechanical design to a size length of the tube as long as the tube is sufficient to flow material into and trough out the back end of the hollow cavity. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 27/19 as to the pitch lengths D1 being from about 0.5-1.0, see the discussion of pitch length in the obviousness rejection of claims 1-5 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of the cited references, the following is especially highlighted as showing the known state of the art of various structural arrangements that are known in the art of screw extruder systems and its design.  US 6099159 shows it is known to have sections of flight angles which are of different pitch to optimize the flow within a screw conveyor/mixer barrel housing.  US 9045693 shows it is known to have a heat controlled hollow core screw extruders with additional pre or post extruder processing elements.  US 2458068 is an example that it is known to provide additional processing elements before or after an extruder screw mixing/processing element as a unified mixer/processer system.

    PNG
    media_image6.png
    1048
    1112
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    1013
    1159
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    571
    862
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774